THE THIRTEENTH COURT OF APPEALS

                                      13-19-00375-CV


                          MARC ELLIOT VILLARREAL
                                     v.
                      COMMISSION FOR LAWYER DISCIPLINE


                                  On Appeal from the
                     148th District Court of Nueces County, Texas
                          Trial Cause No. 2019DCV-2168-E


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

each party, as per their agreement.

      We further order this decision certified below for observance.

February 13, 2020